Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gothard et al (20020036586).
Gothard et al (20020036586) disclose a method and system for an antenna 215 comprising: a plurality of antenna elements 305 configured to receive or transmit electromagnetic radiation (e.g. [0029]); and one or more processors (e.g. [0043])configured to: dynamically monitor one or more parameters; based on the monitored one or more parameters, electronically activate a subset of the plurality of antenna elements (e.g. [0040], [0047], [0059] forming an active aperture of the antenna. As the antenna is designed for directional communication of a mobile subscriber [0002], [0014] operating as an adaptive antenna [0029], the antenna control is necessarily responsive to a monitored parameter [0030]-[0031] including the incorporated teachings. Each different subset of controlled switches represents a different active aperture wherein the number of controlled switches coupling elements to sources/receiver and reactances changes the beamwidths and directions in a known manner. The dependent claims are deemed to be anticipated in light of the disclosure of Gothard et al.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weaver et al (6,400,335).
Weaver et al (6,400,335) disclose an antenna method and system, e.g. FIG. 3, comprising: a plurality of antenna elements 100/110 configured to receive or transmit electromagnetic radiation (wireless communication antenna transmits/receives); and one or more processors (e.g. 200) configured to: dynamically monitor one or more parameters (2:45+); based on the monitored one or more parameters, electronically activate a subset of the plurality of antenna elements (2:45+) forming an active aperture of the antenna. The cylindrical antenna array 100 is programmable in a known manner and provides a flexible configuration of antenna components, wherein antenna pattern (beam configuration), orientations, etc., are variable to vary sector size covered by an antenna component. By combining the capabilities of the flexible configuration of the cylindrical antenna array 100 (e.g. FIGS. 4(a)-(f)) with dynamic control, traffic loads within sectors of a cell, and/or among neighboring sectors or cells can be dynamically distributed (3:15+). The controller also has the function of reconfiguring the antenna components of the cylindrical antenna array based upon a determined load, and dynamically adjusts antenna component configuration, such as the number of antenna components, beam configuration, tilt and/or orientation in a dynamic manner based upon configurations determined from variations in the determined loads.The narrowing and widening of beams suggests the variationsin the amplitude distributions wherenin narrowed beams have a much more pronounced amplitude taper as opposed to the widened beam which have a more uniform amplitude taper over its pointing direction.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fukuda (200500242286).
Fukuda (200500242286) disclose an antenna device (e.g. FIGs. 1, 6 and 7) comprising: two or more antenna elements; and switches to control so as to put said antenna elements being adjacent to each other into an electrically connected or disconnected state; wherein antenna directivity is controlled by controlling said switches. The group of the antenna elements to be connected to the signal line from which power is fed act as a radiation element, whereas the other group of antenna elements acts as a reflector or as a wave director. The antenna structure 100 of the first embodiment provides a multi-band characteristic having two resonance points at frequencies of about 2 GHz and 6 GHz. To get the antenna structure to resonate at another frequency, for example, between 2 GHz and 6 GHz, all that is needed is to reduce a length of an element of the dipole antenna. That is, such a resonance between 2 GHz and 6 GHz can be achieved by changing an ON/OFF state of the switch 2 and decreasing the number of antenna elements 1 to be connected so that an entire length of the cross-dipole antenna becomes smaller than that of the cross-dipole antenna 10 as shown in FIG. 1. Antenna directivity that maximizes a gain is given in a direction at about 45 degrees. Change in the direction of the directivity can be achieved by controlling an ON/OFF state of each of the switches 2 so that a shape in which the cross-dipole antenna (serving as the radiator) 10 and reflector 20 rotate around a central point (signal feeding point 3) is formed. The antenna device is so constructed that its shape is freely changed and its directivity can be changed to deal with a signal in any frequency band. The antenna device is made up of two or more antenna elements and switches which put each of the antenna elements into a connected or disconnected state [0047]. In light of the intended use of the antenna for wireless communication devices such as a portable cellular phone, WLAN (Wireless Local Area Network), or a like and can be employed as an antenna for a wireless terminal, providing directional beam control, it is inherent that a received parameter is monitored to steer the beam in the desired direction and at the desired frequency.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Savage et al (20180301803).
Savage et al (20180301803) disclose a reconfigurable antenna array for transmission and/or reception, including a plurality of subsets of antenna elements wherein the elements of the subsets of antenna elements are controlled in a manner to be activated/deactivate by control of a plasma based on a measured signal parameter, e.g. signal strength, see FIG. 10. The dependent claims are deemed to be anticipated in view of the variability in the antenna beam pattern and directinal control disclosed by Savage et al.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al (5,243,358) in view of Pritchett (5,767,807).
Sanford et al (5,243,358) disclose an antenna 20 of the invention in which a plurality of antenna elements 21 are formed in a circular array on a substantially planar dielectric surface. The plurality of antenna elements 21 are connected to provide one or more active subsets of antenna elements and associated parasitic subsets of antenna elements. The antenna elements 21 of the circular array 20 may be provided with electronically variable reactances. Each of the plurality of active subsets form a band of active antenna elements like BAND A, containing active antenna elements 21a, and BAND B containing active antenna elements 21b. As shown in FIG. 2, BAND A and BAND B extend in different directions in the circular array. A large number of active elements may be used to distribute high transmit power, and so their excitation can be phased to optimize the launch efficiency of the surface wave. To maximize broadside launch directivity, each band of active elements (i.e., BAND A with elements 21a, BAND B with elements 21b. . . or BAND n with elements 21n) should have an extent equal to the array diameter. The antenna elements in front of an active subset in the direction of wave propagation, such as antenna elements 21c in front of BAND B, will be parasitic, loaded with a distribution of reactances that will maximize gain and control sidelobes in the pattern. Antenna elements to the rear of the active band, such as antenna elements 21d to the rear of BAND B, may be loaded to suppress backlobes. The antenna elements 21c and 21d are parasitic antenna elements forming a parasitic subset of parasitic antenna elements associated with the BAND B active antenna elements. As is readily apparent, associated parasitic subsets of antenna elements may be formed to the front and rear of the active antenna elements 21a of other subsets, such as BAND A. In antennas of the invention every element can be versatile, having a full T/R module along with the switching and variable reactance capability to become parasitic (6:6+). Each antenna patch 11 can be connected to an MMIC chip or hybrid device 15 which, as shown in FIG. 3, can include the electronically variable reactance 14, and also an amplifier 16 and phase shifter 17, and electronically controlled switching element 18 to connect the antenna patch to the ground plane 12 through electronically variable reactance 14 when the antenna patch is to operate as a parasitic element and to connect the antenna patch 11 through the amplifier 16 and phase shifter 17 to the source of electromagnetic energy 13 when the antenna patch is to operate as an active antenna element (6:12+). The antennas can include an antenna element feed system providing a connection to each antenna element that can be electrically switched between an electronically variable reactance (passive/not activated) and a source and/or receiver of electromagnetic energy (active/activated) (7:4+). The feed system can also be controlled to vary the electronically variable reactances and/or the number and locations of the parasitic antenna elements in the parasitic subset of antenna elements (7:23+). Scanning, or steering of the propagated wave is accomplished by changing the position of active elements that make up the active subset bands or sectors (44, 45 . . . ) by locating them on different diameters (47, 48 . . . ) aligned with the direction of beam steering (compare BAND A and BAND B). The parasitic element distribution may also be changed (7:63+).
Sandford et al do not show that the switches are controlled based on a monitored signal parameter. 
Pritchett disclose an antenna 32 with switchable elements 13 to control an antenna beam wherein it is shown to provide the control 34 for switches on the basis of a dynamcially monitored signals, see for example FIG. 11.
It would have been obvious to one having ordinary skill in the art to modify Sandford et al by incorporating the teachings of Pritchett by using the steered antenna system in a wireless communication system requiring directional control of the antenna in view of the conventionality of such as shown by Pritchett and since a predictable action of steering in the desired direction of maximum gain would result. The dependent features are shown and /or obvious to the artisan in view of the combination of prior art documents in order to acquire and track another communication device to maintain a high quality link.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that the applicant’s claims are so broad that numerous additional documents clearly anticipate them. Below are additional documents showing the claimed subject matter and which should be taken into account in any response. 
 Giannini (3,816,830) disclose an array of antenna elements 11 for transmission and/or reception which are dynamically switched (activated/deactivated) by a switching matrix 14 controlled by control means 15. Intermediate signals (from block 13) cooperate to form a complete aperture excitation which can be coupled to a selected group of the radiating elements (the radiating aperture) in array 11 to cause a beam to be radiated therefrom. The number of intermediate signals developed (in this case eight, supplied on lines b1 through b8) will determine the number of radiating elements in the selected group (eight) and therefore, the width of the resulting radiated beam, since the coupling means hereinafter described couples each intermediate signal to a different element in the selected group. The switching matrix 14 of FIG. 2 comprises means for selecting a group of elements from which the intermediate signals are to be radiated and means for coupling, in a predetermined order of illumination, each of the intermediate signals to a different element in the selected group of the radiating elements. Matrix 14 is capable of coupling the aperture excitation formed by the eight intermediate signals to any selected group of elements within array 11. Block 15 represents means for controlling the selection of the group of elements and the selection of the phase distribution and may be a suitably programmed digital computer, or a special purpose computer or other logic circuitry specially adapted to control units 13 and 14 so as to cause the beam to be steered in continuous or discontinuous increments. Either a uniform or non-uniform aperture excitation can be supplied to matrix 14 since as will be recognized by those skilled in the art, the amplitude distribution of the aperture excitation is preserved when switching to different groups of elements. FIG. 4 shows the command logic for controlling the switching and phase shifts.
Gordon et al (5,401,321) disclose a plurality of subsets of antennas 1-5 comprising controlled switches to dynamically activate or deactivate antennas in response to a switch controller (processor) responsive to a measured parameter at a GPS receiver, see FIGs. 1 and 2 for example.
Chiang et al (20050285784) disclose the conventionality of monitoring signal quality in order to direct a communication beam, e.g. FIGs. 2 and 3.
Subotic et al (7,187,325) disclose a reconfigurable antenna array in which antenna elements are dynamically switched in real time to change the directionality of the antenna pattern, the gain, the frequency response or other operational characteristic. Methods and apparatus for reconfiguring an antenna array pattern comprises a substrate that is provided with a multiplicity of electrically conductive elements, and the elements are interconnected to form an antenna pattern for desired application.  The electrically conductive elements is arranged in the form of an inchoate antenna pattern or regular array. Switches at key points of the structure enable the pattern to be changed dynamically. Such switching may be carried out in real time in accordance with transmissions/reception characteristics. The reconfigurable multi-dimensional array may be used having an active area optimized to maximize reception for a desired frequency and/or direction. To arrive at a desired feed-point configuration, the object may initially or periodically conduct a self-testing operation, and different faces and feed points are tested to determine the optimal gain or reception, wherein such tests may be conducted with other objects, base stations, or satellites, until desired characteristics have been optimized. A configurable pattern could be used to assume a variety of shapes; a dynamic reconfigurable antenna array is possible, enabling a single device to be simultaneously tuned to different or multiple frequencies or other response criteria (4:20+). Switches are placed at key points of the structure enabling the pattern to be changed dynamically, as shown in FIG. 5; this could be done in real time in accordance with transmissions/reception characteristics (4:31+). The antenna array may be made directional in its radiation (or reception) pattern either by changing the configuration of the array, changing the feed points in the array, or electrically steering the pattern using standard beam formatting techniques on multiple taps.

Cock et al (20090251369) disclose an electronically scanned antenna array (ESA) comprising: a feed element containing an array of transmitting/receiving elements; a reflector for reflecting signals received from the feed element to a target region, and for reflecting signals received from the target region to the feed element; and a beam scanner which activates and deactivates in turn subarrays within the array of transmitting/receiving elements of the feed element to steer a scanned beam. Distinct subarray portions of the antenna feed elements are activated/deactivated [0041]+. FIG. 7 exemplifies an electronic offset scanner , i.e. a conventinal ESA controller known in the art. As with any conventional ESA, each transmitting/receiving element 40 may be separately controlled by scanning/receiving electronics 52 interfaced to a transceiver 60. The electronics 52 may provide an address input 54, an amplitude input 55, and a phase input 56 to each element 40 so as to control the particular subarray of elements activated at any given time. The address input activates or deactivates (turns on or off) each element in turn as needed to provide the offset beam scanning effect described above. As stated above, a plurality of elements may be addressed together in subarrays [0051]. In light of the intended use to track a target, e.g. [0053], it is evident that the control of the switches is responsive to a sensed parameter.
Gummalla et al (20110026624) disclose an antenna system, comprising: a plurality of antenna elements 101, each antenna element configured to receive or transmit a radio signal and including a composite left and right handed (CRLH) structure; a plurality of switching elements 110 coupled to the plurality of antenna elements, each switching element activates at least one of the plurality of antenna elements in response to a switching control signal; a radio frequency (RF) radio transceiver module 140 coupled to the plurality of switching elements; and a beam switching controller 120 responsive to a feedback control signal (monitored signal parameter) from the RF radio transceiver module to produce the switching control signal, wherein the switching control signal initiates one of a plurality of operating modes.
Haupt et al (9,568,590) disclose a phased array aperture comprising a plurlaity of antenna elements; a controller operable to execute application programming, wherein the application programming includes: instructions to apply a first taper pattern to a signal received by the plurality of elements; instructions to determine a signal to noise ratio of the signal received by the plurality of elements; instructions to apply a first thinning pattern to the first taper pattern in response to the determined signal to noise ratio being less than a first threshold amount, wherein the first thinning pattern alters a set of operating antenna elements, wherein a first set of the antenna elements is active before the first thinning pattern is applied to the first taper pattern, and wherein a second set of the antenna elements is active after the first thinning pattern is applied to the first taper pattern, wherein the first thinning pattern is operable to control a plurality of switches switches such that at least some of the antenna elements are turned off. Instructions are further provided to discontinue the application of the first thinning pattern in response to determining that the determined signal to noise ratio is above at least one of the first threshold amount and a second threshold amount, i.e. dynamically monitor a signal parameter.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646